Mr. Justice Wole
delivered the opinion of the court.
This was a case in which the District Court of Ponce declared that the complainants were the natural children of the defendant. The judgment was appealed and affirmed. This appeal relates to a memorandum of costs. The appellant maintains that an award of $600 counsel fees is excessive, but concedes, of course, that the award of counsel fees is within the sound discretion of the court.
In the record before us, neither the pleadings nor the proof taken at the trial has been certified to us. We have hence not sufficient data to make an inquiry into the question of whether the court below abused its discretion. We have decided under these conditions that unless it a-ppeared that the amount awarded was excessive for any case of its kind, we were not in a position to review. Preston v. Vázquez, 31 P. R. R. 841; Lassalle v. Hilla, 29 P. R. R. 470. This award of Counsel fees in a hard fought filiation suit does not appear to.be excessive.
The only matter that-at all distinguishes this case from *530the former ores is that the appellant draws attention to the former appeal and asks ns to take judicial notice of the record therein. As a general rule the court will not take notice of a previous appeal for an affirmative purpose of an appellant. Aparicio Brothers v. H. C. Christianson & Co., 25 P. R. R. 1. We see no reason to make an exception, especially as it does not appear that the appellant in any way notified, the appellees that he intended to rely on the previous record. To illustrate how necessary such a notice might become and ■ supposing that we did take judicial notice of the previous record, yet such a record might readily not contain all the material that the court' below had before it to judge of the labors of counsel for appellees. In the previous appeal the record was limited to the errors alleged. We could not tell how many suppressed pleadings there were or how much extra work counsel had suffered by reason of the supposed defences or possible delays. The appellees should have had an opportunity, in any case, to reproduce the situation as it appeared below.
The order appealed from must be

Affirmed.

Chief Justice Del Toro and Justices Aldrey, Hutchison and Franco Soto concurred.